Citation Nr: 1312954	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-47 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
	


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1999.

These matters initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  In March 2011, the Board remanded the claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with hypertension, asthma, upper airway resistance syndrome, bronchitis, and interstitial lung disease.  In its March 2011 remand, the Board noted multiple respiratory symptoms and diagnoses in service, including a February 1989 notation of productive cough and that the Veteran was a smoker, a February 1994 retention examination finding of abnormal lungs due to bilateral inspiratory rales, March 1999 complaints of chest pain, June 1999 complaints of pain or pressure in the chest and a chronic cough, and a June 1999 chest X-ray report showing granulomas in both upper lungs.  The Board also noted a blood pressure reading of 132/90 on the October 1999 pre-discharge examination, on which it was also noted that the Veteran was a moderate smoker.  Given the existence of current disabilities that may be associated with service, the Board remanded the claims for appropriate VA examinations, and those were conducted in July 2011.  The Board appreciates the efforts of the physician who conducted the examinations, but, for the following reasons, must find the examinations to be inadequate for rating purposes and require clarification.

The physician diagnosed hypertension, asthma, and interstitial lung disease.  As to hypertension, the physician recounted multiple in-service blood pressure readings, with the only purported abnormal blood pressure reading being the systolic 154 in July 1999.  The physician concluded that the Veteran's hypertension was not related to service because one single elevated systolic blood pressure reading "does not render a diagnosis of hypertension."  Similarly, the physician noted that the service treatment records showed no evidence of treatment records of asthma or other lung condition in service, and the June 1999 chest X-ray showing granulomas was not to the contrary, because granulomas are scars within the lung that usually arise from sites of prior infections and are usually benign and do not cause lung problems.

There are two problems with the physician's opinions that render them inadequate.  First, they are each based on at least a partially inaccurate factual premise.  Under VA law, hypertension is generally found to exist when diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension is generally found to exist when systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2012).  While the systolic reading of 154 may be considered high, it does not warrant a finding of hypertension under these definitions.  It may be considered in rendering the requested opinion. However the physician did not address the October 1999 pre-discharge examination (which was not in the same folder as the service treatment records and may have appeared to be a post service record) reading of 132/90, which does suggest hypertension under the above provision.  

Similarly, there were respiratory symptoms in service that were not addressed by the physician.  More fundamentally, the physician's opinion implied that there was no relationship between the current disabilities and service because there were no diagnoses of the diseases underlying these disabilities in service.  Under VA law, however, entitlement to service connection is warranted for a disease first diagnosed after separation from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The physician should therefore provide a clarifying addendum that addresses all of the in-service symptoms and diagnoses noted above and offer an opinion as to whether any of the disabilities is related to service based on all of the evidence, and not simply the absence of a diagnosis in service.

Accordingly, the case is REMANDED for the following action:

1.  Request a clarifying addendum from the physician who conducted the July 2011 VA examination.  If the physician is unavailable, a different physician should be asked whether current hypertension or respiratory disability including asthma and interstitial lung disease are related to service in light of the following.

The physician should specifically address the blood pressure reading of 132/90 on the October 1999 pre-discharge examination as well as the February 1989 productive cough, a February 1994 retention examination finding of abnormal lungs due to bilateral inspiratory rales, March 1999 complaints of chest pain, the June 1999 complaints of pain or pressure in the chest and a chronic cough, and the in-service and post service notations indicating that the Veteran was a smoker.  The physician should offer an opinion based on all of the evidence and the opinion should not be based solely on the absence of a diagnosis in service.  It should be determined whether any of these symptoms lead to any chronic pathology subsequently diagnosed.  A complete medical rationale should be indicated, and should conclude the conclusion of whether of any of the disorders found at least as likely as not (50 percent probability or more) had their onset or are demonstrated during service.

2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for hypertension, lung disability, and asthma.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


